Citation Nr: 0515788	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  94-10 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for lacerations of the ears 
and head.

Entitlement to service connection for residuals of 
"fractures of the ribs."

Entitlement to a compensable initial rating for residuals of 
a fracture of the right leg.

Entitlement to a compensable initial evaluation for residuals 
of a fracture of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  That decision, in pertinent part 
denied service connection for lacerations of the ears and 
head, and residuals of "fractures of the ribs."  In 
addition, the November 1993 decision granted service 
connection for residuals of a fracture of the right leg and 
residuals of a fracture of the right foot.  Initial 
noncompensable ratings were assigned to each disability.

The Board remanded the claim for further development in May 
1996, September 1997, and November 2003.  The November 2003 
remand instructed the RO to schedule the veteran for a VA 
examination to evaluate all the disabilities currently at 
issue.  The examiner was asked to offer an opinion as to the 
nature and etiology of the disabilities for which service 
connection is claimed, and an opinion regarding the current 
level of disability associated with the two service connected 
disabilities at issue.

The claim has since come under the jurisdiction of the New 
York, New York RO.


FINDINGS OF FACT

1.  The RO has obtained, or attempted to obtain, all evidence 
necessary for review of the issues on appeal, and the VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to the claims, the evidence necessary 
to substantiate the claims, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  Pursuant to the November 2003 Board remand, a VA 
examination was scheduled for December 2004.  The veteran 
requested that the examination be cancelled and the appeal be 
decided based on the evidence of record.

3.  The evidence of record does not reasonably show that the 
veteran has current residuals of lacerations to the ears and 
head or residuals of fractures of any of the ribs.

4.  The veteran did not report for the December 2004 VA 
examination scheduled to determine the level of disability 
associated with residuals of a fracture of the right leg and 
residuals of a fracture of the right foot.


CONCLUSIONS OF LAW

1.  Lacerations of the ears and head were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.655 (2004).

2.  Residuals of "fractures of the ribs" were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.655 (2004).

3.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right leg is denied.  38 C.F.R. § 1155 
(West 2002); 38 C.F.R. §§ 3.326, 3.655 (2004).

4.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right foot is denied.  38 C.F.R. § 1155 
(West 2002); 38 C.F.R. §§ 3.326, 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
February 2004, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection and entitlement to compensable 
evaluations for his service connected disabilities.  The 
basic elements for establishing such have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was entered in 
November 1993, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with the pre-decision 
timing requirement of section 5103(a); § 3.159(b)(1) because 
an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in February 2004 and 
was given an ample opportunity to respond.  He did not do so, 
and the case was returned to the Board.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  He was 
afforded the opportunity for a VA examination to assess the 
nature and severity of his current disabilities.  A November 
2003 Board remanded instructed the RO to schedule the veteran 
for a VA examination to evaluate all the disabilities 
currently at issue.  Such examination was scheduled in 
December 2004.  The veteran requested that his examination be 
cancelled.  In a February 2005 statement, the veteran 
requested that his appeal be decided based on the evidence of 
record.  The Board notes that the December 2004 letter 
informing the veteran that a VA examination was being 
scheduled informed him of both the need for a VA examination 
to evaluate his claims and the consequences for failing to 
report for such examination.  The duty to assist is not 
boundless and it is not a one-way street.  Wood v. Derwinski.  
1 Vet. App. 190 (1991).  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Id.  
In this instance, pursuant to the November 2003 Board remand, 
the RO scheduled the veteran for a VA examination to evaluate 
all the issues currently on appeal, which was cancelled at 
the veteran's request.  The Board points out that veteran 
contends he was treated during service for lacerations of his 
head and ears and "fractures of the ribs."  When evidence 
of such treatment was not found in the service medical 
records, the RO requested any pertinent treatment records 
directly from the hospital identified by the veteran as the 
treatment provider.  In a February 2001 response, the 
hospital noted that there were no records pertaining to the 
veteran found at that location.  Accordingly, there is no 
indication of additional relevant medical evidence that has 
not been obtained by the RO, or which the RO has not 
attempted to obtain, to date with regard to these claims.  
All available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains his 
service medical records and his available post service 
medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.


II.  Service Connection for Lacerations of the Head and Ears 
and
Residuals of Fractures of the Ribs

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with lacerations of the ears 
and head or fractures of the ribs.

Private medical records dated July 1973 through August 1987 
also do not reflect complaints, findings or treatment 
associated with lacerations of the ears and head or fractures 
of the ribs, or residuals thereof.

In a June 1993 statement, the veteran reported sustaining 
injuries to his ears, head, and ribs shortly before 
separation from service when he was severely beaten.  He did 
not specify which ribs were injured.

The Board remanded the claim in May 1996 with instructions 
for the RO to obtain service medical records from the 
specific hospital the veteran reported receiving treatment 
from for injuries sustained in a beating.  The Board again 
remanded the claim in September 1997 in an effort to obtain 
such records.  A February 2001 response indicated that no 
treatment records pertaining to the veteran were located.

The September 1997 and November 2003 Board remands both 
instructed the RO to schedule the veteran for a VA 
examination to assess the nature and etiology of the 
disabilities for which service connection was being claimed.  
The veteran was properly informed at his address of record of 
the scheduled examination in December 2004.  Although he did 
not report for an examination scheduled pursuant to the 
September 1997 VA examination, there was some question as to 
whether he had been properly notified of that examination.  
He requested that the examination be cancelled and that a 
decision be rendered based on the evidence of record.


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a)(1998).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b)(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

There is no clinical evidence of record documenting that the 
veteran has a current disability associated with claimed 
lacerations of the ears and head or residuals of "fractures 
of the ribs."  The Board is cognizant of the veteran's 
statement that he sustained injuries at the same time that he 
sustained the injuries to his right leg and foot, for which 
service connection has been granted.  To assist the veteran 
in establishing his claims for service connection, the Board 
remanded the claims twice for a VA examination to determine 
the nature and etiology of any current disabilities for which 
entitlement to service connection was being claimed.  The 
veteran, requested that the last scheduled examination be 
cancelled, and that a decision be rendered on the evidence 
currently of record.  Accordingly, as there is currently no 
evidence of a current disability for which service connection 
may be granted, service connection for lacerations of the 
ears and head and residuals of "fractures of the ribs" is 
denied.

II.  Compensable Initial Ratings for Residuals of a Fracture 
of the Right Leg and
Residuals of a Fracture of the Right Foot

Factual Background

Service medical records indicate that the veteran was in a 
cast at the time of his February 1970 separation examination.  
It was noted that he had a fractured right foot.

Private medical records dated July 1973 through August 1987 
documenting extensive treatment for cervical and lumbar spine 
complaints do reflect complaints associated with the right 
foot.  However, none of these records comment specifically on 
diagnoses or findings specifically associated with residuals 
of fractures to the right leg and foot.

In a June 1993 statement, the veteran reported sustaining 
injuries to his right leg and foot before separation from 
service, when he was severely beaten.

The September 1997 and November 2003 Board remands both 
instructed the RO to schedule the veteran for a VA 
examination to assess the current level of disability 
associated with his right leg and right foot disorders.  The 
veteran was properly informed at his address of record of the 
scheduled examination in December 2004.  He requested that 
the examination be cancelled and that a decision be rendered 
based on the evidence of record.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  

For other foot injuries, a 10 percent rating is assigned for 
a moderate injury.  If moderately severe, a 20 percent rating 
is appropriate.  If the foot injury is severe a 30 evaluation 
is provided for.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2004).  Diagnostic Code 5284 may involve limitation of 
motion and therefore require consideration under sections 
4.40 and 4.45.  VAOPGCPREC 09-98 (August 14, 1998).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2004).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2004).

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b)(1998).  

Analysis

Under VA regulations, it is incumbent upon the veteran to 
report for any scheduled VA examination if he is applying 
for, or in receipt of, VA compensation or pension benefits.  
See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Where 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. 
§ 3.655(b).  However, when an examination is scheduled in 
conjunction with a claim for an increased rating, the claim 
shall be denied.  Id. (Emphasis added.)

Thus, the Board finds that the veteran has not submitted any 
evidence of "good cause" for his request that his examination 
be cancelled.  See 38 C.F.R. § 3.655(b).  As stated above, 
when a veteran is seeking benefits for an increased 
evaluation for a service- connected disability and fails to 
appear for the examination, without good cause, the claim 
will be denied.  Id.  If the veteran chooses to not show for 
an examination, while at the same time pursuing a claim for 
VA benefits, that is his choice, and he must bear any adverse 
consequences of such action.

It is clear that VA has made concerted efforts to assist the 
veteran in the development and adjudication of his claim.  
When it was determined that a new VA examination was 
necessary to determine if the veteran warranted increased 
ratings for his right leg and right foot disorders, an 
examination was scheduled in December 2004.  The veteran 
cancelled the examination.  In addition, the veteran, in a 
February 2005 statement, asked that the decision be made 
based on the evidence of record and did not offer any 
acceptable reason for canceling the scheduled VA examination.

Accordingly, as the veteran's claims are for compensable 
evaluations for residuals of right leg and right foot 
fractures, and he has failed to establish "good cause" in his 
failure to report to a scheduled VA examination, they are 
denied pursuant to 38 C.F.R. § 3.655(b).


ORDER

Entitlement to service connection for lacerations of the ears 
and head is denied.

Entitlement to service connection for residuals of 
"fractures of the ribs" is denied.

Entitlement to a compensable initial rating for residuals of 
a fracture of the right leg is denied.

Entitlement to a compensable initial evaluation for residuals 
of a fracture of the right foot is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


